UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------   X
                                                                 :
UNITED STATES OF AMERICA                                         :
                                                                 :    19 Crim. 366 (LGS)
                           -against-                             :
                                                                 :          ORDER
STEPHEN M. CALK,                                                 :
                                             Defendant.          :
-------------------------------------------------------------    X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on January 26, 2021, the Court issued an Order directing the parties to file a joint

letter proposing limiting instructions as to, and limitations as to the scope of, the testimony of Joseph

Belanger and Blake Paulson. Dkt. No. 159.

        WHEREAS, on February 11, 2021, the parties filed a joint letter providing proposed

instructions and outlining any disputes thereto. Dkt. No. 167.

        WHEREAS, on June 8, 2021, the parties filed a joint letter stating that “the Court need not

decide any issues regarding limitations on the scope of Belanger’s testimony, or regarding limiting

instructions as to Belanger’s testimony.” Dkt. No. 201. It is hereby

        ORDERED that as to Paulson, the Government may elicit testimony that the OCC places

importance on the regulations such that Paulson expects that bankers would be aware of them or the

importance that the OCC places on them. It is further

        ORDERED that the Court intends to adopt the parties’ jointly proposed limiting instruction to

be delivered to the jury before Paulson’s testimony. Just prior to calling Paulson, the Government

shall remind the Court to do so.




Dated: June 18, 2021
       New York, New York
